DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
The response filed on 03/29/2022 has been entered and made of record.
Claims 4-5 have been amended.  
Claims 6-21 have been newly added.
Claims 4-21 are pending.
Response to Arguments
Applicant's arguments filed on 03/29/2022 have been fully considered but are moot in view of the new ground(s) of rejection.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.
Claims 4, 6-9, 11-13, 15-18 and 20-21 are rejected under 35 U.S.C. 103(a) as being unpatentable over a first embodiment of Inoue et al. (US 2008/0080560 A1, hereinafter “Inoue”) in view of a Babiarz et al. (US 2012/0224484 A1, hereinafter “Babiarz”).
As to claim 4:
Inoue discloses a non-transitory computer-readable medium having a plurality of non-transitory instructions sufficient to facilitate, when executed with a processor, prioritizing access (“control section 105 that controls the operations of the base station. Resource management by the scheduler 103 is performed under the control of the control section 105. In general, the control section 105 performs various controls, such as resource allocation control, by executing control programs on a program-controlled processor such as a CPU. The scheduler 103 and resource allocation section 104 can also be implemented by executing respective programs on the same program-controlled processor or on a separate program-controlled processor” see Fig. 4; [0051]), the non-transitory instructions being sufficient for:
determining a first duration of non-use for the first wireless network (“a UE that has been waiting for a longer time”; [0074]), the first duration of non-use being an amount of time elapsing since a first wireless device transmitted over the first wireless network using the RF channel (“a UE that has been waiting for a longer time”; [0074]); 
determining a first [priority] for the first wireless device(“priority to be assigned to a UE is determined”; [0074] UE = first wireless device, UEs = second and third wireless devices); and
setting a second [priority] for a second wireless device at least partially based on the first duration of non-use (“priorities are assigned to UEs such as a UE that is to transmit information more susceptible to delay, such as Ack/Nack, and a UE that has been waiting for a longer time. Incidentally, it is assumed that "1" is the highest priority, followed by 2, 3, . . . , and K in descending order of priority”; [0074] note: priority of secondary and third wireless devices is not the highest priority as the first device has been waiting for a longer time, thus having the highest priority “1”).
Inoue does not explicitly disclose prioritizing using interframe spacing (IFS) values with the use of a first IFS value and a second IFS value, the first IFS value specifying an amount of time the first wireless device is to wait for the RF channel to be clear before transmitting over the first wireless network; the second IFS value specifying an amount of time the second wireless device is to wait for the RF channel to be clear before transmitting over the second wireless network.  Inoue also does not explicitly disclose  prioritizing access when a first wireless network and a second wireless network share a radio frequency (RF) channel
However, Babiarz discloses prioritizing using interframe spacing (IFS) values (“Three interframe space (IFS) intervals defer an IEEE 802.11 STA's access to the medium and thus provide one mechanism of establishing priority”; [0029]).  Babiarz also discloses a first IFS value and a second IFS value (see [0029]-[0031] note: SIFS = first IFS value, DIFS = second IFS value), the first IFS value specifying an amount of time the first wireless device is to wait for the RF channel to be clear before transmitting over the first wireless network (“The Short Interframe Space (SIFS) provides the highest priority level by allowing some frames to access the medium before others”; [0029]; [0159]); the second IFS value specifying an amount of time the second wireless device is to wait for the RF channel to be clear before transmitting over the second wireless network (“The DIFS spacing delays the transmission of lower priority frames to occur later than the priority-based transmission frames”; [0031]; [0159]) .  Babiarz further discloses prioritizing access when a first wireless network and a second wireless network share a radio frequency (RF) channel (“STAs can be configured for use in multiple networks, including for example those with both network and peer-to-peer communications capabilities as well as supporting single or multiple basic service sets”; [0008]).
It would have been obvious to one of ordinary skill in the art at the time of the invention to combine the teaching of Babiarz into Inoue’s system/method as it would allow, in addition to prioritizing access when a first wireless network and a second wireless network share a radio frequency (RF) channel, prioritizing using interframe spacing (IFS) values with the use of a first IFS value and a second IFS value, the first IFS value specifying an amount of time the first wireless device is to wait for the RF channel to be clear before transmitting over the first wireless network; the second IFS value specifying an amount of time the second wireless device is to wait for the RF channel to be clear before transmitting over the second wireless network.  Such combination would have been obvious as the references are form analogous art, where amotivation would have been to achieve QoS and SLAs requirements (Babiarz; Abs; [0034]).
As to claim 6:
The combined system/method of Inoue and Babiarz discloses the invention set forth above.  Inoue further discloses non-transitory instructions being sufficient for changing a priority of the first wireless device for use of the RF channel, based on the first duration of non-use (“The priority to be assigned to a UE is determined based on the type of control information, the length of time for which the UE has been waiting, and the like. For example, higher priorities are assigned to UEs such as a UE that is to transmit information more susceptible to delay, such as Ack/Nack, and a UE that has been waiting for a longer time. Incidentally, it is assumed that "1" is the highest priority, followed by 2, 3, . . . , and K in descending order of priority”; see Fig. 7; [0074] note: ST301 begins again, thus priority is assigned again in subsequent(s) transmission).
As to claim 7:
The combined system/method of Inoue and Babiarz discloses the invention set forth above.  Inoue further discloses the non-transitory instructions being sufficient for changing the second [priority] based on a second duration of non- use of the second network by the second wireless device (“The priority to be assigned to a UE is determined based on the type of control information, the length of time for which the UE has been waiting, and the like. For example, higher priorities are assigned to UEs such as a UE that is to transmit information more susceptible to delay, such as Ack/Nack, and a UE that has been waiting for a longer time. Incidentally, it is assumed that "1" is the highest priority, followed by 2, 3, . . . , and K in descending order of priority”; see Fig. 7; [0074] note: ST301 begins again, thus priority is assigned again in subsequent(s) transmission.  Additionally, if the second wireless device becomes, in a later transmission (i.e., ST301), the longest waiting time, then it will have the highest priority (i.e., change)).  Babiarz further disclose prioritizing using interframe spacing (IFS) values (“Three interframe space (IFS) intervals defer an IEEE 802.11 STA's access to the medium and thus provide one mechanism of establishing priority”; [0029]), in particular a second IFS value (“The DIFS spacing delays the transmission of lower priority frames to occur later than the priority-based transmission frames”; [0031]; [0159]) .  
It would have been obvious to one of ordinary skill in the art at the time of the invention to combine the teaching of Babiarz into the combined system/method as it would allow, prioritizing using interframe spacing (IFS) values, in particular a second IFS value.  Such combination would have been obvious as the references are form analogous art, where amotivation would have been to achieve QoS and SLAs requirements (Babiarz; Abs; [0034]).
As to claim 8:
The combined system/method of Inoue and Babiarz discloses the invention set forth above.  Babiarz further discloses decreasing the second IFS value in response to an increase in priority of the second wireless device (“STA still waits for an idle time interval before attempting transmission following a busy period, but the length of this interval is no longer equal to DIFS but equal to the Arbitration-Time Inter-Frame Space (AIFS), which varies with the priority of the data”; [0038]). 
It would have been obvious to one of ordinary skill in the art at the time of the invention to combine the teaching of Babiarz into the combined system/method as it would allow decreasing the second IFS value in response to an increase in priority of the second wireless device.  Such combination would have been obvious as the references are form analogous art, where amotivation would have been to achieve QoS and SLAs requirements (Babiarz; Abs; [0034]). 
As to claim 9:
The combined system/method of Inoue and Babiarz discloses the invention set forth above.  Babiarz further discloses increasing the second IFS value in response to a decrease in priority of the second wireless device (“The Priority Interframe Space (PIFS) is used for high priority access to the medium during the contention-free period. A point coordinator in the AP connected to the backbone network controls the priority-based Point Coordination Function (PCF) to dictate which STAs in a cell can gain access to the medium by sending a contention-free poll frame to a STA, thereby granting the STA permission to transmit a single frame to any destination”; [0030] “The Distributed Coordination Function (DCF) Interframe Space (DIFS) is used for transmitting low priority data frames during the contention-based period. The DIFS spacing delays the transmission of lower priority frames to occur later than the priority-based transmission frames”; [0031]).
It would have been obvious to one of ordinary skill in the art at the time of the invention to combine the teaching of Babiarz into the combined system/method as it would allow increasing the second IFS value in response to a decrease in priority of the second wireless device.  Such combination would have been obvious as the references are form analogous art, where amotivation would have been to achieve QoS and SLAs requirements (Babiarz; Abs; [0034]).
As to claim 11:
The combined system/method of Inoue and Babiarz discloses the invention set forth above.  Babiarz further discloses setting the second IFS value to enforce a bandwidth allocation (“To be efficient, a channel should not remain idle if there is data waiting for transmission and as channel selection within the IEEE 802.11 standard is fixed or static, then bandwidth allocation should be dynamic so that an STA only gets the bandwidth it needs, thereby increasing efficiency”; [0041]).
It would have been obvious to one of ordinary skill in the art at the time of the invention to combine the teaching of Babiarz into the combined system/method as it would allow setting the second IFS value to enforce a bandwidth allocation.  Such combination would have been obvious as the references are form analogous art, where amotivation would have been to achieve QoS and SLAs requirements (Babiarz; Abs; [0034]).
As to claim 12:
The combined system/method of Inoue and Babiarz discloses the invention set forth above.  Babiarz further discloses wherein the first IFS value is an arbitration interframe space (AIFS) value (“STA still waits for an idle time interval before attempting transmission following a busy period, but the length of this interval is no longer equal to DIFS but equal to the Arbitration-Time Inter-Frame Space (AIFS), which varies with the priority of the data”; [0038]).
It would have been obvious to one of ordinary skill in the art at the time of the invention to combine the teaching of Babiarz into the combined system/method as it would allow the first IFS value to be an arbitration interframe space (AIFS) value.  Such combination would have been obvious as the references are form analogous art, where amotivation would have been to achieve QoS and SLAs requirements (Babiarz; Abs; [0034]).
As to claim 13:
Inoue discloses a method for prioritizing access (“priority to be assigned to a UE is determined”; [0074]) , comprising: 
determining a first duration of non-use for the first wireless network (“a UE that has been waiting for a longer time”; [0074]), the first duration of non-use being an amount of time elapsing since a first wireless device transmitted over the first wireless network using the RF channel (“a UE that has been waiting for a longer time”; [0074]); 
determining a first [priority] for the first wireless device (“priority to be assigned to a UE is determined”; [0074] UE = first wireless device, UEs = second and third wireless devices); and
setting a second [priority] for a second wireless device at least partially based on the first duration of non-use (“priorities are assigned to UEs such as a UE that is to transmit information more susceptible to delay, such as Ack/Nack, and a UE that has been waiting for a longer time. Incidentally, it is assumed that "1" is the highest priority, followed by 2, 3, . . . , and K in descending order of priority”; [0074] note: priority of secondary and third wireless devices is not the highest priority as the first device has been waiting for a longer time, thus having the highest priority “1”).
	Inoue does not explicitly disclose prioritizing using interframe spacing (IFS) values with the use of a first IFS value and a second IFS value, the first IFS value specifying an amount of time the first wireless device is to wait for the RF channel to be clear before transmitting over the first wireless network; the second IFS value specifying an amount of time the second wireless device is to wait for the RF channel to be clear before transmitting over the second wireless network.  Inoue also does not explicitly disclose  prioritizing access when a first wireless network and a second wireless network share a radio frequency (RF) channel.
	However, Babiarz discloses prioritizing using interframe spacing (IFS) values (“Three interframe space (IFS) intervals defer an IEEE 802.11 STA's access to the medium and thus provide one mechanism of establishing priority”; [0029]).  Babiarz also discloses a first IFS value and a second IFS value (see [0029]-[0031] note: SIFS = first IFS value, DIFS = second IFS value), the first IFS value specifying an amount of time the first wireless device is to wait for the RF channel to be clear before transmitting over the first wireless network (“The Short Interframe Space (SIFS) provides the highest priority level by allowing some frames to access the medium before others”; [0029]; [0159]); the second IFS value specifying an amount of time the second wireless device is to wait for the RF channel to be clear before transmitting over the second wireless network (“The DIFS spacing delays the transmission of lower priority frames to occur later than the priority-based transmission frames”; [0031]; [0159]) .  Babiarz further discloses prioritizing access when a first wireless network and a second wireless network share a radio frequency (RF) channel (“STAs can be configured for use in multiple networks, including for example those with both network and peer-to-peer communications capabilities as well as supporting single or multiple basic service sets”; [0008]).
	It would have been obvious to one of ordinary skill in the art at the time of the invention to combine the teaching of Babiarz into Inoue’s system/method as it would allow, in addition to prioritizing access when a first wireless network and a second wireless network share a radio frequency (RF) channel, prioritizing using interframe spacing (IFS) values with the use of a first IFS value (i.e., first priority) and a second IFS value (i.e., second priority), the first IFS value specifying an amount of time the first wireless device is to wait for the RF channel to be clear before transmitting over the first wireless network; the second IFS value specifying an amount of time the second wireless device is to wait for the RF channel to be clear before transmitting over the second wireless network.  Such combination would have been obvious as the references are form analogous art, where amotivation would have been to achieve QoS and SLAs requirements (Babiarz; Abs; [0034]).
As to claim 15:
The combined system/method of Inoue and Babiarz discloses the invention set forth above.  Inoue further discloses changing a priority of the first wireless device for use of the RF channel, based on the first duration of non-use (“The priority to be assigned to a UE is determined based on the type of control information, the length of time for which the UE has been waiting, and the like. For example, higher priorities are assigned to UEs such as a UE that is to transmit information more susceptible to delay, such as Ack/Nack, and a UE that has been waiting for a longer time. Incidentally, it is assumed that "1" is the highest priority, followed by 2, 3, . . . , and K in descending order of priority”; see Fig. 7; [0074] note: ST301 begins again, thus priority is assigned again in subsequent(s) transmission).
As to claim 16:
The combined system/method of Inoue and Babiarz discloses the invention set forth above.  Inoue further discloses changing the second [priority] based on a second duration of non- use of the second network by the second wireless device (“The priority to be assigned to a UE is determined based on the type of control information, the length of time for which the UE has been waiting, and the like. For example, higher priorities are assigned to UEs such as a UE that is to transmit information more susceptible to delay, such as Ack/Nack, and a UE that has been waiting for a longer time. Incidentally, it is assumed that "1" is the highest priority, followed by 2, 3, . . . , and K in descending order of priority”; see Fig. 7; [0074] note: ST301 begins again, thus priority is assigned again in subsequent(s) transmission.  Additionally, if the second wireless device becomes, in a later transmission (i.e., ST301), the longest waiting time, then it will have the highest priority (i.e., change)).  Babiarz further disclose prioritizing using interframe spacing (IFS) values (“Three interframe space (IFS) intervals defer an IEEE 802.11 STA's access to the medium and thus provide one mechanism of establishing priority”; [0029]), in particular a second IFS value (“The DIFS spacing delays the transmission of lower priority frames to occur later than the priority-based transmission frames”; [0031]; [0159]) .  
It would have been obvious to one of ordinary skill in the art at the time of the invention to combine the teaching of Babiarz into the combined system/method as it would allow, prioritizing using interframe spacing (IFS) values, in particular a second IFS value.  Such combination would have been obvious as the references are form analogous art, where amotivation would have been to achieve QoS and SLAs requirements (Babiarz; Abs; [0034]).
As to claim 17:
The combined system/method of Inoue and Babiarz discloses the invention set forth above.  Babiarz further discloses decreasing the second IFS value in response to an increase in priority of the second wireless device (“STA still waits for an idle time interval before attempting transmission following a busy period, but the length of this interval is no longer equal to DIFS but equal to the Arbitration-Time Inter-Frame Space (AIFS), which varies with the priority of the data”; [0038]). 
It would have been obvious to one of ordinary skill in the art at the time of the invention to combine the teaching of Babiarz into the combined system/method as it would allow decreasing the second IFS value in response to an increase in priority of the second wireless device.  Such combination would have been obvious as the references are form analogous art, where amotivation would have been to achieve QoS and SLAs requirements (Babiarz; Abs; [0034]).
As to claim 18:
The combined system/method of Inoue and Babiarz discloses the invention set forth above.  Babiarz further discloses increasing the second IFS value in response to a decrease in priority of the second wireless device (“The Priority Interframe Space (PIFS) is used for high priority access to the medium during the contention-free period. A point coordinator in the AP connected to the backbone network controls the priority-based Point Coordination Function (PCF) to dictate which STAs in a cell can gain access to the medium by sending a contention-free poll frame to a STA, thereby granting the STA permission to transmit a single frame to any destination”; [0030] “The Distributed Coordination Function (DCF) Interframe Space (DIFS) is used for transmitting low priority data frames during the contention-based period. The DIFS spacing delays the transmission of lower priority frames to occur later than the priority-based transmission frames”; [0031]).
It would have been obvious to one of ordinary skill in the art at the time of the invention to combine the teaching of Babiarz into the combined system/method as it would allow increasing the second IFS value in response to a decrease in priority of the second wireless device.  Such combination would have been obvious as the references are form analogous art, where amotivation would have been to achieve QoS and SLAs requirements (Babiarz; Abs; [0034]).
As to claim 20:
The combined system/method of Inoue and Babiarz discloses the invention set forth above.  Babiarz further discloses setting the second IFS value to enforce a bandwidth allocation (“To be efficient, a channel should not remain idle if there is data waiting for transmission and as channel selection within the IEEE 802.11 standard is fixed or static, then bandwidth allocation should be dynamic so that an STA only gets the bandwidth it needs, thereby increasing efficiency”; [0041]).
It would have been obvious to one of ordinary skill in the art at the time of the invention to combine the teaching of Babiarz into the combined system/method as it would allow setting the second IFS value to enforce a bandwidth allocation.  Such combination would have been obvious as the references are form analogous art, where amotivation would have been to achieve QoS and SLAs requirements (Babiarz; Abs; [0034]).
As to claim 21:
The combined system/method of Inoue and Babiarz discloses the invention set forth above.  Babiarz further discloses wherein the first IFS value is an arbitration interframe space (AIFS) value (“STA still waits for an idle time interval before attempting transmission following a busy period, but the length of this interval is no longer equal to DIFS but equal to the Arbitration-Time Inter-Frame Space (AIFS), which varies with the priority of the data”; [0038]).
It would have been obvious to one of ordinary skill in the art at the time of the invention to combine the teaching of Babiarz into the combined system/method as it would allow the first IFS value to be an arbitration interframe space (AIFS) value.  Such combination would have been obvious as the references are form analogous art, where amotivation would have been to achieve QoS and SLAs requirements (Babiarz; Abs; [0034]).
Allowable Subject Matter
Claim 5, 10, 14 and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARIELA VIDAL CARPIO whose telephone number is (571)272-1250. The examiner can normally be reached M-F 8:00AM to 5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ayaz Sheikh can be reached on (571)272-3795. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MARIELA VIDAL CARPIO/Primary Examiner, Art Unit 2476